United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3032
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                David Charles Walker

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                           Submitted: February 10, 2014
                              Filed: March 14, 2014
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and BYE, Circuit Judges.
                          ____________

PER CURIAM.

      David Charles Walker pleaded guilty to attempting to transfer obscene material
to a minor in violation of 18 U.S.C. § 1470 after he made internet contact with two
undercover police officers posing as 13 and 14 year old girls and transmitted obscene
videos for the purpose of inducing them to meet and have sexual relations with him.
       At sentencing, the district court1 determined an advisory guidelines sentencing
range of 27 to 33 months in prison. Neither party objected. Walker urged a within-
range sentence. The government urged an eight to ten year sentence, a substantial
upward variance, because (i) Walker began this offense conduct two months after his
release after serving a five-year Missouri sentence “for essentially the very same
behavior,” (ii) he refused to participate in the Missouri Department of Corrections sex
offender program while serving that sentence, and (iii) he was back online contacting
an undercover police officer immediately after a warrant search resulted in the seizure
of electronic items he used to perpetrate these crimes. Government counsel argued:
“He’s demonstrated quite clearly that there is nothing out there that we can do to
dissuade him. I think a sentence less than [the five years] he received the first time
would be clearly illogical.” Explicitly taking into account the 18 U.S.C. § 3553(a)
sentencing factors, the district court concluded that varying upward to a 96-month
sentence was reasonable and appropriate.

       On appeal, Walker argues the district court imposed a substantively
unreasonable sentence that did not give sufficient weight to Walker’s present
recognition he needs treatment; his stated post-release plan for work, treatment,
education, and support of his family; and the likelihood he will be harshly treated by
other inmates while in prison. “We review with great deference the reasonableness
of a sentence for abuse of discretion,” including a sentence that reflects a substantial
upward variance. United States v. David, 682 F.3d 1074, 1077 (8th Cir. 2012). As
in United States v. Pickar, 666 F.3d 1167, 1169 (8th Cir. 2012), the district court’s
“decision to assign greater weight to [Walker’s] criminal history and the nature of his
offense than to mitigating personal factors was well within its wide sentencing
latitude.” It was not unreasonable for the district court to conclude that Walker’s




      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                          -2-
immediate resumption of his predatory conduct after release from serving a prior
sentence warranted imposing incrementally greater punishment for this offense.

      The judgment of the district court is affirmed.
                     ______________________________




                                      -3-